                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                              CIVIL ACTION

        v.                                       NO. 18-5623

NIKE, INC.

              ORDER RE MOTIONS TO COMPEL AND FOR SANCTIONS

       AND NOW this 30th day of September, 2020, following a recorded telephone

conference with counsel on September 29, 2020, and ORDERS as follows:

       1.      Concerning Lontex’s Motion to Compel (ECF 171), the Court finds that the Order

during the recorded telephone conference on March 13, 2020, required Nike to produce a

managerial witness who was knowledgeable about sales, sales practices and policies, and

distribution, under Rule 30(b)(6). The Court finds that the witness which Nike did produce was

not knowledgeable as to these issues.

       2.      Nike produced a witness whose title is Senior director, global Nike athlete

training and service excellence. While the witness was able to testify generally about Nike’s

philosophy for training store employees, the witness had limited interactions with store

employees and was not prepared to respond to questions regarding the retail sales practices of

Nike store employees. Specifically, the witness was unable to answer questions regarding how

store employees referred to products and training that store employees received regarding

specific product features.

       3.      The Court’s Order was not restricted to “actual” sales as Nike contends. The

Court will require both parties, within ten (10) days, to confer on how to remedy this. Counsel

shall then file either a joint statement on their proposed remedial measures, or separate
statements, limited to three (3) pages, double-spaced, each, within twenty-one (21) days from

this date.

        4.       Concerning the issue of production of documents, the Court will ORDER Nike to

produce documents which it has recently located which use the relevant terms in this case (i.e.,

“Lontex”, “Cool Compression” [those two words in that order] or “Sweat it Out”), within

fourteen (14) days. The parties shall confer as to whether any deposition should follow this

production and file either a joint report or separate reports, limited to three (3) pages each on this

issue, within twenty-one (21) days.

        5.       With regard to the Motion for Sanctions (ECF 168), the parties shall supply a

letter limited to two (2) pages, double-spaced, within fourteen (14) days with citations of any

reported case which either granted or denied sanctions for similar behavior, considering the

Court finds the explanation offered by Michael Schwartz, Esquire was credible.

                                                              BY THE COURT:

                                                              s/ Michael M. Baylson
                                                              _______________________________
                                                              MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 order 09292020.doc




                                                         2
